DETAILED ACTION
This action is responsive to the amendment received 07 March 2022.  The amendment has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The prior §112 rejections are withdrawn in view of amended claim 9.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 10-11, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Goto et al. (US 2002/0134755), in view of Lin et al. (US 2004/0185584) and Barnes et al. (US 6,829,056).
(Re Claims 1-5, 7, 10-11, 13, and 16) Goto teaches a method of etching a silicon-containing film formed on a substrate by performing a plasma-less gas etching1, comprising: selecting an etching gas including a fluorine-containing gas having a smaller molecular weight than ClF3; supplying the etching gas from an etching gas supply source to the silicon-containing film via a plurality of supply holes formed in a shower head.  Goto discloses etching silicon-containing films, e.g. silicon, by supplying F2 through a showerhead having a plurality of holes (see abstract, paras. [0007]-[0018], specifically noting all patents incorporated by reference in para. [0018] disclose using process chambers with various shower heads for supplying the gas).  Goto is silent regarding controlling etching amounts at a central portion and an outer peripheral portion of the silicon-containing film by controlling a flow velocity of the etching gas supplied to the silicon-containing film, wherein (re claim 16) the controlling the flow velocity of the etching gas supplied to the silicon-containing film includes: controlling an internal pressure of a chamber in which the etching is performed, or adjusting a flow rate of the etching gas supplied to the silicon-containing film by controlling a flow rate of the etching gas supplied to the shower head using a flow rate controller installed between the etching gas supply source and the shower head.  However, related art from Lin and Barnes teach etch uniformity across a wafer, i.e. center vs. edge and/or from edge to edge, is influenced by the gas flow velocity or gas flow rate that is directed toward the wafer surface.  Lin teaches improving etch CD uniformity across a wafer by adjusting the gas flow rates into the chamber (i.e. gas velocity) and, in combination, also pumping speed, thereby implicitly controlling the pressure using a feed-forward control scheme (see discussion in paras. [0003]-[0004], [0008], [0010], [0020]-[0024], and [0026]-[0032]).  Barnes similarly teaches controlling the pressure and gas flow rate/velocity into the chamber to control the etch rate uniformity across a wafer using a feed-back control scheme (see discussion at col 1 line 58 - col 2 line 28, col 13 line 20 - col 14 line 28, col 15 line 25 - col 18 line 55 and Figs. 3-4, also noting at least claims 1 and 11 in cols 25, 26, and 27).  The prior art teaching changing a gas flow rate through a fixed hole or opening changes the gas flow velocity through that hole or opening whether expressly started or not.  Also, it is well-known in the art to employ mass flow controllers between an etching gas supply source and a process chamber to control the flow of gas into the process chamber (Goto incorporated this by reference in para. [0018], Lin Fig. 1A and paras. [0026]-[0027], also see Barnes Fig. 1B). The influence of the etching gas velocity/flow rate directed toward the wafer on etch uniformity is considered well-known in the art, the rate of etching at any given location on a wafer surface depends on the flux of etchant reaching that location and this is known to be affected by the gas flow patterns/pathways/streamlines through a process chamber and regions having vortices, stagnation points, turbulence, laminar flow, dead zones, differences in local flow directions, etc. are a function of the flow rate/velocity and the pressure2.  A person having ordinary skill in the art would recognize that the etching uniformity across a wafer can be controlled by changing the flow rate and thus the velocity of the gas and therefore would find it obvious to control the etching amounts at the center and peripheral portions of Goto’s films by controlling the flow velocity of the etching gas as taught by Lin and Barnes because this would improve etch uniformity across the wafer.  This is considered a well-known and obvious process tune in dry etching, non-plasma or plasma, and applicable to a wide range of etching gas-target material combinations, e.g. using any other fluorine containing gases to etch any other silicon-containing materials.  Regarding claim 11, while Goto is silent with respect to a program, computer, and controller for automating the method on an apparatus, this would have been obvious in view Lin teaching using a program running on a controller to perform the etching in an apparatus (para. [0027]), and Barnes also teaches using a program running on a controller to perform the etching in an apparatus (col 13 line 20 - col 15 line 25).  Using a program running on a controller to perform an etching sequence in an apparatus is standard practice in the art.
(Re Claim 2) supplying the etching gas to the silicon-containing film formed on the substrate for setting an etching condition to etch the silicon-containing film; subsequently, measuring an in-plane distribution of an etching amount of the etched silicon-containing film; and subsequently, setting the flow velocity of the etching gas based on the measured in-plane distribution of the etching amount.
Goto is silent regarding the control sequence described in claim 2.  However Barnes discloses a feedback control sequence wherein etching gas is flowed and features are etched, then etch uniformity (i.e. an in-plane distribution of etching amounts) is measured, and then the gas flow velocity is changed based on the measurements.  See Barnes at col 11 line 37 - col 12 line 19 for a discussion of the “process monitor” which corresponds to the measuring performed which is used to determine the in-plane distribution of an etching amount, further noting the measuring may be performed before, during, or after the etching, measurements which are then used to control the gas flows/velocities used (discussed in col 5 line 58 - col 8 line 67, col 11 line 37 - col 12 line 19, and col 15 line 9 - col 17 line 57).  Furthermore, Lin also teaches (see paras. [0028]-[0034] and Fig. 3) a sequence of flowing gas to etch (step 309), then measuring (step 311), and then setting a flow based on the measurements (in the feedback loop corresponding to steps 313-314-305-307, updating the recipe parameters based on the measurements and selecting a recipe and therefore a flow velocity based on prior measurements, wherein the gas flow directed toward the substrate corresponds to the gas flow parameters in the recipe).  One of ordinary skill in the art would find it obvious to apply the teachings of Lin and Barnes to the process of Goto to tune the etching process for uniformity.  This describes routine etch process development wherein one would first etch a film using a first recipe, then measure said film to determine if any process adjustments are required, e.g. such as changing the gas flows, and then make adjustments to the recipe as needed.  This claimed sequence would be obvious to one of ordinary skill in the art having any desire to improve or optimize an etching process for more uniform etching, and applicable to a wide range of etch processes.
(Re Claim 3) further comprising: controlling the flow velocity of the etching gas based on a state of the silicon-containing film which has been subjected to an additional process performed separately from the etching of the silicon-containing film.
Lin teaches controlling the flow rate/velocity directed towards the wafer by the selection of a recipe which includes flow parameters, and wherein the recipe including the flow parameters is selected based on measurements on the film performed separately from the etching (see Fig. 3, processes performed separately from etching in step 309 may include steps 301-307 and/or step 311, discussion in paras. [0028]-[0034]).  Furthermore, Barnes also teaches controlling the flow velocity based on measurements which may be performed before or after the etching, i.e. in separate processes (see col 11 line 37 - col 12 line 19 for a discussion of the “process monitor” which corresponds to the measuring performed which is used to determine the in-plane distribution of an etching amount, further noting the measuring may be performed before or after the etching, measurements which are then used to control the gas flows/velocities used discussed in col 5 line 58 - col 8 line 67, col 11 line 37 - col 12 line 19, and col 15 line 9 - col 17 line 57).  One of ordinary skill in the art would find it obvious to apply the teachings of Lin and Barnes to the process of Goto to tune the etching process for uniformity.  This describes routine etch process development wherein one would use measurements on said film to determine if any process adjustments are required, e.g. such as changing the gas flows, and then make adjustments to the recipe as needed.  This claimed sequence would be obvious to one of ordinary skill in the art having any desire to improve or optimize an etching process for more uniform etching, and applicable to a wide range of etch processes.
(Re Claim 4) wherein the additional process is a process performed before the etching, and the additional process includes feed-forward controlling the flow velocity of the etching gas based on the state of the silicon-containing film.  
Lin teaches (see Fig. 3 and paras. [0028]-[0034]) performing additional processes on the film before etching which correspond to the sequence of 301-307 prior to etching in 309 and even the process at 311 which is then used in the loop back of 314 to 305 to 307 which also occurs prior to the etching in 309 when performing a second pass through the process control loop.  Barnes also describes an additional measuring process is that is performed before the etching and this measurement information may be used to adjust the gas flow/velocity in subsequent etching (see discussion in col 5 line 58 - col 8 line 67, col 11 line 37 - col 12 line 19, and col 15 line 9 - col 17 line 57). 
(Re Claim 5) wherein the additional process is a process performed after the etching, and the additional process includes feed-back controlling the flow velocity of the etching gas based on the state of the silicon-containing film.  Lin teaches (see Fig. 3 and paras. [0028]-[0034]) performing additional processes on the film after etching which correspond to the sequence of measuring at 311 after the etching in 309 when performing a first pass through the process control loop.  Barnes also describes an additional measuring process is that is performed after the etching and this measurement information may be used to adjust the gas flow/velocity in subsequent etching (see discussion in col 5 line 58 - col 8 line 67, col 11 line 37 - col 12 line 19, and col 15 line 9 - col 17 line 57). 
(Re Claim 10) further comprising: supplying the etching gas to the silicon-containing film from above the substrate; and discharging the etching gas from a lateral side and a lower side of the substrate.
Goto discloses this in US 5,000,113, e.g. Figs. 2 and 10, incorporated by reference in para. [0018]. Lin also teaches a configuration wherein the gas is introduced at the top of the chamber, above the wafer, and the exhaust is below the wafer at the bottom of the chamber (Fig. 1A and paras. [0021]-[0026]).  Furthermore, Barnes similarly teaches introducing gas at the top of the chamber above the wafer and the exhaust is positioned at the bottom below the wafer (see Fig. 1B and col 4 line 45 - col 5 line 28).  In view of Lin and Barnes, supplying the etching gas to the silicon-containing film from above the substrate and discharging the etching gas from a lateral side and a lower side of the substrate is well known in the art and would be an obvious configuration for performing the etching.
(Re Claim 13) further comprising: controlling an incubation time, which is from a start of the supplying the etching gas to a start of the etching, based on the molecular weight of the fluorine-containing gas.  This is already encompassed by the selection of etchant gas in claim 1, i.e. F2, selecting a gas having a molecular weight less than ClF3 apparently accomplishes this based on Applicant’s definition.
(Re Claims 14-15) Goto teaches a method of etching a silicon-containing film formed on a substrate by performing a plasma-less gas etching, comprising: supplying an etching gas including a fluorine-containing gas to the silicon-containing film; controlling an incubation time, which is from a start of the supplying the etching gas to a start of the etching, based on a molecular weight of the fluorine-containing gas; and controlling etching amounts at a central portion and an outer peripheral portion of the silicon-containing film by controlling a flow velocity of the etching gas supplied to the silicon-containing film; and 
wherein the controlling the incubation time is performed by selecting the etching gas having a molecular weight smaller than a molecular weight of ClF3.
Claims 14 and 15 recite the same limitations as recited in claims 1, 13, and 16 and are rejected in view of the same art and for the same reasons discussed in the rejections above.

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kal et al. (US 2017/0207103), in view of Lin et al. (US 2004/0185584) and Barnes et al. (US 6,829,056).
(Re Claims 14-15) Kal teaches a method of etching a silicon-containing film formed on a substrate by performing a plasma-less gas etching, comprising: supplying an etching gas including a fluorine-containing gas to the silicon-containing film; controlling an incubation time, which is from a start of the supplying the etching gas to a start of the etching, based on a molecular weight of the fluorine-containing gas; and controlling etching amounts at a central portion and an outer peripheral portion of the silicon-containing film by controlling a flow velocity of the etching gas supplied to the silicon-containing film; and wherein the controlling the incubation time is performed by selecting the etching gas having a molecular weight smaller than a molecular weight of ClF3.
Kal teaches selecting/supplying F2 to etch silicon-containing films, by selecting F2 the incubation time is therefore controlled as claimed. See paras. [0020], [0025], [0031], and [0032].  The remaining limitations are the same as in claims 1, 13, and 16 and Lin and Barnes are applied in the same manner as discussed in the rejections above. 

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Goto et al. (US 2002/0134775), Lin et al. (US 2004/0185584), and Barnes (et al. (US 6,829,056) as applied to claim 1 above and further in view of Prager et al. (US 2012/0253497).
 (Re Claim 2) further comprising: supplying the etching gas to the silicon-containing film formed on the substrate for setting an etching condition to etch the silicon-containing film; subsequently, measuring an in-plane distribution of an etching amount of the etched silicon-containing film; and subsequently, setting the flow velocity of the etching gas based on the measured in-plane distribution of the etching amount (see discussion below). 
(Re Claim 3) further comprising: controlling the flow velocity of the etching gas based on a state of the silicon-containing film which has been subjected to an additional process performed separately from the etching of the silicon-containing film (see discussion below).
(Re Claim 4) wherein the additional process is a process performed before the etching, and the additional process includes feed-forward controlling the flow velocity of the etching gas based on the state of the silicon-containing film (see discussion below).
(Re Claim 5) wherein the additional process is a process performed after the etching, and the additional process includes feed-back controlling the flow velocity of the etching gas based on the state of the silicon-containing film (see discussion below).
Goto is silent regarding the process control sequences recited in claims 2-5 above.
Aside from the process sequences already disclosed by Lin and Barnes and discussed in the rejections above, an alternative rejection in view of related art from Prager is applicable.  
Prager teaches when etching silicon containing films and measuring center vs. edge etching uniformity, a combination of both feed-forward and feed-back control is be used to control the process recipe parameters, in particular the gas flows and thus the gas velocity, are adjusted as needed to improve center vs. edge uniformity, C/E etch data based on measurements before and after each process step, and are fed forward and fed backward in the process control sequence (see Figs. 4-9 and details in paras. [0020]-[0034], [0055], [0074], [0076], [0093], [0107]-[0113], [0119], and [0142]).  It would have been obvious to one of ordinary skill in the art to apply the teachings of Prager to Goto’s etching to improve etching uniformity across the wafer.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Goto et al. (US 2002/0134755), Lin et al. (US 2004/0185584) and Barnes et al. (US 6,829,056) as applied above, and further in view of Dip et al. (US 2007/0042569), and/or in the alternative Takahashi et al. (US 2016/0225637).
(Re Claim 8) wherein the silicon-containing film is a silicon germanium film, and the etching gas includes an F2 gas for etching the silicon germanium film.  Goto is silent regarding etching SiGe, however one of ordinary skill in the art would recognize Goto’s F2 etching process for silicon is also applicable to SiGe.  Related art from Dip teaches etching Si and SiGe using F2 (paras. [0032], [0046]).  Related art from Takahashi also teaches etching Si and SiGe using F2 (para. [0049]). In view of Dip and Takahashi, one of ordinary skill in the art would recognize F2 is suitable for etching silicon-containing films other than Si, such as SiGe.  Etching SiGe with a known etchant for SiGe would be obvious to a skilled artisan.  SiGe has many known advantages over silicon in semiconductors as the alloy allows for stress/strain engineering, lattice matching, bandgap tuning, high speed and high frequency applications.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Goto et al. (US 2002/0134755), Lin et al. (US 2004/0185584) and Barnes (et al. (US 6,829,056) as applied above, and further in view of Kal et al. (US 2017/0207103), and/or in the alternative Takahashi et al. (US 2016/0225637).
(Re Claim 9) wherein the silicon-containing film is a silicon film, and the etching gas includes an F2 gas and an alkaline gas for etching the silicon film.
Goto teaches using F2 to etch silicon, however is silent regarding an “alkaline gas”.  Also see §112 rejections above.  Related art from Kal teaches etching silicon and uses a combination of F2 and NH3 for improved selectivity over other materials (para. [0020]). Related art from Takahashi also teaches when etching silicon, a combination of F2 and NH3 may be used to improve selectivity over other materials.  In view of Kal and Barnes, one of ordinary skill in the art would recognize the benefits of adding ammonia to Goto’s F2 etch process for controlling selectivity over other common materials.

Response to Arguments
Applicant’s arguments have been considered but are not persuasive.  The rejections above have been updated in view of the amended claims.  Applicant’s amendments overcome the prior §112 rejections. Applicant’s amendments regarding “a plasma-less gas etching” are clearly taught by Goto and Kal.  Goto and Kal each select F2.  The molecular weight of F2 is 38 amu, the molecular weight of ClF3 is 92.4 amu.  Selecting F2 is selecting a gas having a smaller molecular weight than ClF3.  Applicant further argues Lin and Barnes disclose plasma etching, however Applicant’s arguments are not persuasive.  A PHOSITA would know that the effect of the gas velocity is an important factor for controlling uniformity in both plasma and non-plasma processes, and furthermore the gas velocity is critical in both etching and deposition uniformity.  Even in a plasma process, only a small percentage of the total gas is in an excited state, and conventional fluid mechanics still dominates. This is why there are numerous techniques to control the flow of gas through process chambers in a continuous quest for uniformity improvements (e.g. showerheads, diffusers, gas curtains, baffles, deflectors, various exhaust configurations, plenums, multiple/directional gas injectors, multiple zone showerheads, etc.)- because the pattern of gas flow is critical for uniformity, regardless of whether or not some of the gas is excited, these are mechanical means for control. When all other factors are constant and a gas flow rate (velocity) is changed, this changes the pattern of flow throughout the chamber (i.e. this changes the pattern of streamlines, the velocity vectors, stagnation points, vortices, whether the flow is laminar or turbulent, etc.) even with a showerhead, and the pattern of flow through the chamber determines the flux of reactants reaching any given point on the wafer’s surface.  The more (or less) reactants reaching any specific point on the wafer’s surface strongly influences the etch rate (or deposition rate) at that location. Spatial uniformity is critical in semiconductor processes. A PHOSITA would understand this obvious relationship. For example, see Choi (US 6,113,700, also footnote 2 above), Figs. 10A-11C and corresponding text, showing the differences in gas flow patterns and corresponding concentrations for different Reynolds numbers (holding all other variables constant, this corresponds to different gas velocities). Also see Honda et al. (US 2011/0117288, also footnote 2 above), Fig. 7 showing how the deposition uniformity changes depending on the gas flow velocity (increasing the flow rate through fixed openings in a showerhead increases velocity).  Also see Kawamata et al. (US 2014/0193977, also footnote 2 above), Fig. 5 showing how the etch uniformity changes across a wafer depending on the gas flow rate (i.e. velocity).  Also see Nanbu et al. (US 6,812,151, also footnote 2), Figs. 7A-8B also showing how changing the flow rate (which corresponds to velocity) changes the velocity distribution.  The effect of gas flow rate (velocity) on process uniformity is well known in the art.  This is applicable to plasma or plasma-less processing, etching or deposition, and has been studied and published for a wide range of gases and processes for decades. This is a simple matter of how gases behave when flowing through a process chamber at different velocities. Tuning uniformity by controlling the flow of F2 through a showerhead in a gas phase etch process would be obvious to any PHOSITA practicing Goto’s or Kal’s methods as this is one of the most fundamental and rudimentary process tunes.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is cited on the PTO-892 attachment.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK T. K. PETERSON whose telephone number is (571)272-3997. The examiner can normally be reached M-F, 9-5 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIK T. K. PETERSON/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Since this is only recited in the preamble, it is not given patentable weight, however Goto still teaches etching without using plasma (see abstract, paras. [0008], [0011], [0012], also claims 1 and 10).
        2 See US 2015/0380281, Figs. 5-7; US 6812151, Figs. 7A-8B; US 2003/0070620, Figs. 3a-8b; US 2006/0042754, Figs. 7-8, and 11; US 2006/0213864, Figs. 4-5; US 2014/0193977, Figs. 4-7, US 2017/0278679, Figs. 3A-3C; US 6,113,700, Figs. 10A-11C; US 2009/242516, Fig. 2; US 2011/0117288, Fig. 7.